Exhibit 10(b)



RESTRICTED STOCK AWARD AND RETENTION AGREEMENT

under the

FPL GROUP, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN



This Restricted Stock Award and Retention Agreement ("Agreement"), between FPL
Group, Inc. (hereinafter called the "Company") and K. Michael Davis (hereinafter
called the "Participant") is dated and effective August 28, 2008.

1.    Grant of Restricted Stock Award - The Company hereby grants to the
Participant 4,906 shares of the Company's common stock, par value $.01 per share
("Common Stock"), which shares (the "Awarded Shares") shall be subject to the
restrictions set forth in Sections 2 and 3, below, as well as all other terms
and conditions set forth in this Agreement and in the Company's Amended and
Restated Long Term Incentive Plan, as amended from time to time (the "Plan").

2.    Vesting - Restrictions and Limitations - Subject to the limitations and
other terms and conditions set forth in this Agreement and in the Plan, the
Awarded Shares shall vest, the Company shall remove all restrictions from such
Awarded Shares and the Participant shall obtain unrestricted ownership of the
Awarded Shares on December 31, 2009 (the "Vesting Date"):

The period between the date of grant of the Awarded Shares and the Vesting Date
or earlier date on which the Awarded Shares may vest in accordance herewith
shall be hereinafter referred to as the "Restriction Period."

3.    Terms and Conditions - The Awarded Shares shall be registered in the name
of the Participant effective on the date of grant. The Company will issue the
Awarded Shares either (i) in certificated form, subject to a restrictive legend
substantially in the form attached hereto as Exhibit "A" and stop transfer
instructions to its transfer agent, and will provide for retention of custody of
the Awarded Shares prior to vesting and/or (ii) in non-certificated form,
subject to restrictions and instructions of like effect. Prior to vesting (and
if the Awarded Shares have not theretofore been forfeited in accordance
herewith), the Participant shall have the right to enjoy all shareholder rights
(including without limitation the right to receive cash dividends and to vote
the Awarded Shares at all meetings of the shareholders of the Company at which
holders of Common Stock have the right to vote), with the following exceptions:



(a)    The Participant shall not be entitled to delivery of unrestricted shares
until the end of the Restriction Period.

(b)    The Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of the Awarded Shares prior to the end of the Restriction
Period.

4.    Vesting Conditions - Except as otherwise set forth herein or in the Plan,
in order for the Awarded Shares to vest the Participant must (i) remain in the
continuous employment of the Company as Controller & Chief Accounting Officer
and as Vice President Accounting & Chief Accounting Officer of Florida Power &
Light Company ("FPL") (or with such other title or duties as the Company's Chief
Executive Officer or Chief Financial Officer shall approve in writing) from the
effective date of this Agreement through the Vesting Date and (ii) remain in
compliance with, and not breach, the terms and conditions (including without
limitation the Protective Covenants) set forth in this Agreement. A breach by
the Participant of the terms and conditions set forth in this Agreement shall
result in the immediate forfeiture of all then unvested Awarded Shares. Except
as otherwise set forth in the Plan as in effect on the date hereof in connection
with a Change of Control (as defined in the Plan), in the event that the
Participant's employment with the Company (or a subsidiary, affiliate or
successor of the Company) terminates for any reason prior to the Vesting Date,
his or her rights hereunder will be determined as follows:

(a)    Except as otherwise set forth in section 4(c), below, if the
Participant's termination of employment prior to the Vesting Date is due to
resignation, discharge for Cause (as hereinafter defined), or retirement, all
rights to Awarded Shares (including without limitation rights to dividends not
theretofore paid) under this Agreement shall be immediately forfeited, and

(b)    If the Participant's termination of employment is due to:



total and permanent disability (as defined under the Company's executive
long-term disability plan in effect at the time of disability),

death, or

discharge without Cause



the Awarded Shares shall vest on the date of termination of employment, in
accordance with the following schedule:



 


Date of termination of employment under this Section 4(b)

Number of shares vested




Between 8/28/08 and 9/30/08




1,168




Between 10/1/08 and 10/31/08




1,402




Between 11/1/08 and 11/30/08




1,635




Between 12/1/08 and 12/31/08




1,869




Between 1/1/09 and 1/31/09




2,103




Between 2/1/09 and 2/28/09




2,336




Between 3/1/09 and 3/31/09




2,570




Between 4/1/09 and 4/30/09




2,803




Between 5/1/09 and 5/31/09




3,037




Between 6/1/09 and 6/30/09




3,271




Between 7/1/09 and 7/31/09




3,504




Between 8/1/09 and 8/31/09




3,738




Between 9/1/09 and 9/30/09




3,972




Between 10/1/09 and 10/31/09




4,205




Between 11/1/09 and 11/30/09




4,439




Between 12/1/09 and Vesting Date




4,672




; and  



 

(c)    If the Participant's termination of employment occurs prior to the
Vesting Date but after a Change of Control, then the Awarded Shares shall vest
as set forth in Section 9.01(ii) of the Plan as in effect on the date hereof.

(d)    If the Participant's employment is terminated prior to vesting of the
Awarded Shares for any reason other than as set forth in sections 4(a), (b) and
(c) above, or if an ambiguity exists as to the interpretation of those sections,
the Compensation Committee of the Company's Board of Directors (the "Committee")
shall determine whether the Participant's then-unvested Awarded Shares shall be
forfeited or whether the Participant shall be entitled to vesting (pro rata or
otherwise) as set forth above, and any Awarded Shares which may vest shall do so
on the date of termination of employment.

For purposes of this Agreement, "Cause" shall mean a material and willful
failure by the Participant to meet his obligations as Controller & Chief
Accounting Officer and as Vice President Accounting & Chief Accounting Officer
of FPL (or such other obligations or duties as the Company's Chief Executive
Officer or Chief Financial Officer shall reasonably assign to him, which shall
be reasonably similar to the Participant's duties on the date hereof or shall be
reasonably related to the transition of such duties to the Participant's
successor). Cause shall also mean the Participant's conviction of, or plea of
guilty or nolo contendere to, a felony involving (i) an act of dishonesty
against the Company, (ii) an act of moral turpitude, or (iii) an act that
causes, or could reasonably be expected to cause, material harm to the Company's
financial status or reputation.

5.    Income Taxes - The Participant shall notify the Company immediately of any
election made with respect to this Agreement under Section 83(b) of the Internal
Revenue Code of 1986, as amended. Upon vesting and delivery of Awarded Shares to
the Participant, the Company shall have the right to withhold from any such
distribution, in order to meet the Company's tax withholding obligations, shares
of Common Stock with a Fair Market Value (as defined in the Plan) equal to the
minimum statutory withholding for taxes (including federal and state income
taxes and payroll taxes applicable to the supplemental taxable income relating
to such distribution) and any other tax liabilities for which the Company has an
obligation relating to such distribution.

6.    Nonassignability - The Participant's rights and interest in the Awarded
Shares may not be assigned, pledged, or transferred prior to vesting except, in
the event of death, to a designated beneficiary or by will or by the laws of
descent and distribution. This Agreement and all of Participant's rights, duties
and obligations hereunder are personal in nature and may not be assigned,
delegated or otherwise disposed of by the Participant.

7.    Effect Upon Employment - This Agreement is not to be construed as giving
any right to the Participant for continuous employment by the Company or a
subsidiary or affiliate. The Company and its subsidiaries and affiliates retain
the right to terminate the Participant at will and with or without cause at any
time.

8.    Successors and Assigns - This Agreement shall inure to the benefit of and
shall be binding upon the Company and the Participant and their respective
heirs, successors and assigns.

9.    Protective Covenants - In consideration of the Awarded Shares granted
under this Agreement, the Participant covenants and agrees as follows (the
"Protective Covenants"):

(a)    During the Participant's employment with the Company, and for a two-year
period following the termination of the Participant's employment with the
Company, Participant agrees (i) not to compete or attempt to compete for, or act
as a broker or otherwise participate in, any projects in which the Company has
at any time done any work or undertaken any development efforts, or (ii)
directly or indirectly solicit any of the Company's customers, vendors,
contractors, agents, or any other parties with which the Company has an existing
or prospective business relationship, for the benefit of the Participant or for
the benefit of any third party, nor shall the Participant accept consideration
or negotiate or enter into agreements with such parties for the benefit of the
Participant or any third party.



(b)    During the Participant's employment with the Company, and for a two-year
period following the termination of the Participant's employment with the
Company, the Participant shall not, directly or indirectly, on behalf of the
Participant or for any other business, person or entity, entice, induce or
solicit or attempt to entice, induce or solicit any employee of the Company or
its subsidiaries or affiliates to leave the Company's employ (or the employ of
such subsidiary or affiliate) or to hire or to cause any employee of the Company
to become employed for any reason whatsoever.



(c)    The Participant shall not, at any time or in any way, disparage the
Company or its current or former officers, directors, and employees, orally or
in writing, or make any statements that may be derogatory or detrimental to the
Company's good name or business reputation.



(d)    The Participant acknowledges that the Company would not have an adequate
remedy at law for monetary damages if the Participant breaches these Protective
Covenants. Therefore, in addition to all remedies to which the Company may be
entitled for a breach or threatened breach of these Protective Covenants,
including but not limited to monetary damages, the Company will be entitled to
specific enforcement of these Protective Covenants and to injunctive or other
equitable relief as a remedy for a breach or threatened breach. In addition,
upon any breach of these Protective Covenants or any separate confidentiality
agreement or confidentiality provision between the Company and the Participant,
all Participant's rights to receive theretofore unvested Awarded Shares and
dividends relating thereto under this Agreement shall be forfeited.



(e)    For purposes of this section 9, the term "Company" shall include all
subsidiaries and affiliates of the Company, including, without limitation,
Florida Power & Light Company and FPL Energy, LLC, and their respective
subsidiaries and affiliates (such subsidiaries and affiliates being hereinafter
referred to as the "FPL Entities"). The Company and the Participant agree that
each of the FPL Entities is an intended third-party beneficiary of this section
9, and further agree that each of the FPL Entities is entitled to enforce the
provisions of this section 9 in accordance with its terms.



(f)    Notwithstanding anything to the contrary contained in this Agreement, the
terms of these Protective Covenants shall survive the termination of this
Agreement and shall remain in effect.



10.    Incorporation of Plan's Terms - This Agreement (insofar as it relates to
the Awarded Shares) is made under and subject to the provisions of the Plan, and
all the provisions of the Plan are also provisions of this Agreement (including,
but not limited to, the provisions of Section 9 of the Plan pertaining to a
Change of Control). If there is a difference or conflict between the provisions
of this Agreement and the mandatory provisions of the Plan, the provisions of
the Plan will govern. If there is a difference or conflict between the
provisions of this Agreement and a provision of the Plan as to which the
Committee is authorized to make a contrary determination, the provisions of this
Agreement will govern. Except as otherwise expressly defined in this Agreement,
all terms used herein are used as defined in the Plan as it may be amended from
time to time. The Company and the Committee retain all authority and powers
granted by the Plan as it may be amended from time to time to the extent not
expressly limited by this Agreement. The Participant acknowledges that he may
not and will not rely on any statement of account or other communication or
document issued in connection with the Plan other than the Plan, this Agreement,
and any document signed by an authorized representative of the Company that is
designated as an amendment of the Plan or this Agreement.



 

11.    Interpretation of Other Equity Award Agreements. (a) If one of the
following occurs:



the Participant remains employed in good standing by the Company and FPL through
the Vesting Date, and thereafter retires; or

the Participant remains employed in good standing by the Company and FPL through
the date on which the person serving as the Company's Chief Executive Officer on
the date hereof terminates employment with the Company for any reason (such
termination being hereinafter referred to as a "Significant Management Change"
and the date on which such termination is effective being hereinafter referred
to as the "Significant Management Change Date") and thereafter retires,

then such retirement shall be designated as an "early retirement at the
Company's request" solely for purposes of the applicable provisions of the Award
Agreements listed on Exhibit B attached hereto and made a part hereof, and the
then-serving Chief Executive Officer of the Company shall execute a designation
to such effect.



(b)    If the Participant terminates his employment with the Company absent the
occurrence of (i) one of the conditions set forth in section 11(a), or (ii) a
Change of Control, then such termination, whether or not denominated as a
retirement, shall not be deemed an "early retirement at the Company's request"
for any purpose.



(c)    If the Participant terminates his employment following a Change of
Control his rights to the Awarded Shares and any other then-unvested equity
awards shall be as set forth in Section 9.01(ii) of the Plan on the date hereof.

12.    Significant Management Change - If no Change of Control has then
occurred, and the Participant, after giving at least thirty (30) days prior
written notice, retires from the Company effective on a date which is prior to
the Vesting Date but after the Significant Management Change Date, the Awarded
Shares will be forfeited as of the date on which the Participant retires and the
Company will pay the Participant $300,000 as soon as reasonably practicable
after his retirement date and in accordance with its normal payroll practices,
subject to applicable withholding.

13.    Interpretation - The Committee has the sole and absolute right and
discretion to interpret the provisions of this Agreement.

14.    Governing Law/Jurisdiction - This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida, without regard
to its conflict of laws principles. All suits, actions, and proceedings relating
to this Agreement may be brought only in the courts of the State of Florida
located in Palm Beach County or in the United States District Court for the
Southern District of Florida in West Palm Beach, Florida. The Company and the
Participant hereby consent to the nonexclusive personal jurisdiction of the
courts described in this section 14 for the purpose of all suits, actions, and
proceedings relating to the Agreement or the Plan. The Company and the
Participant each waive all objections to venue and to all claims that a court
chosen in accordance with this section 14 is improper based on a venue or a
forum non conveniens claim.



15.    Amendment - This Agreement may be amended, in whole or in part and in any
manner not inconsistent with the provisions of the Plan, at any time and from
time to time, by written agreement between the Company (upon the approval of the
Committee) and the Participant.



16.    Adjustments - In the event of any change in the outstanding shares of
Common Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, combination or exchange of shares or
similar corporate change, then the number of Awarded Shares shall be adjusted
proportionately. No adjustment will be made in connection with the payment by
the Company of any cash dividend on its Common Stock or in connection with the
issuance by the Company of any warrants, rights, or options to acquire
additional shares of Common Stock or of securities convertible into Common
Stock.



17.    Data Privacy - By entering into this Agreement, the Participant: (i)
authorizes the Company and any of its subsidiaries and affiliates, and any agent
of the Company and a subsidiary or affiliate administering the Plan or providing
Plan recordkeeping services, to disclose to the Company and any of its
subsidiaries or affiliates such information and data as the Company or any such
subsidiary or affiliate shall reasonably request in order to facilitate the
administration of this Agreement; and (ii) authorizes the Company and any of its
subsidiaries or affiliates to store and transmit such information in electronic
form, provided such information is appropriately safeguarded in accordance with
Company policy.



18.    Notices - All notices and other communications required or permitted by
this Agreement or necessary or convenient in connection with it shall be in
writing and shall be deemed to have been given when delivered by hand or
overnight delivery or mailed by registered or certified mail, return receipt
requested, to:





FPL Group, Inc.:

Participant:

Mr. R. H. Escoto

K. Michael Davis

Executive Vice President, Human Resources

1101 NW 115 Ave

700 Universe Boulevard

Plantation, Florida 33323

Juno Beach, Florida 33408

 

bob_escoto@fpl.com

 





 

 

By signing this Agreement, the Participant accepts and agrees to all of the
foregoing terms and provisions and to all the terms and provisions of the Plan
incorporated herein by reference and confirms that he has received a copy of the
Plan.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 



FPL GROUP, INC.

 

ROBERT H. ESCOTO





Robert H. Escoto

Executive Vice President, Human Resources

 

K. MICHAEL DAVIS





K. Michael Davis





 

 

Exhibit "A"

 

LEGEND TO BE PLACED ON STOCK CERTIFICATE

 

The shares represented by this certificate are subject to the provisions of the
FPL Group, Inc. Amended and Restated Long Term Incentive Plan (the "Plan") and a
Restricted Stock Award and Retention Agreement (the "Agreement") between the
holder hereof and FPL Group, Inc. and may not be sold or transferred except in
accordance therewith. Copies of the Plan and Agreement are kept on file by the
Vice President & Corporate Secretary of FPL Group, Inc.



 

 

Exhibit "B"



EQUITY AWARD AGREEMENTS

for K. Michael Davis

 

2008 Performance Share Award Agreement

February 15, 2008

2007 Performance Share Award Agreement

February 15, 2007

2006 Performance Share Award Agreement

February 17, 2006

   

Restricted Stock Award Agreement

February 15, 2008

Restricted Stock Award Agreement

February 15, 2007

Restricted Stock Award Agreement

February 16, 2006

   

Non-Qualified Stock Option Agreement

February 15, 2008

2007 Stock Option Award Non-Qualified Stock Option Agreement

February 15, 2007

2006 Stock Option Award Non-Qualified Stock Option Agreement

February 16, 2006

   